UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6409


PETE ALLEN KOCHEL,

                Petitioner – Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:12-cv-00420-DEM)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pete Allen Kochel, Appellant Pro Se. Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pete Allen Kochel seeks to appeal the district court’s

order       dismissing       as    untimely       his    28   U.S.C.      § 2254     (2006)

petition. *      The order is not appealable unless a circuit justice

or    judge    issues       a    certificate      of    appealability.         28    U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue       absent     “a       substantial    showing        of    the    denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,      537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Kochel has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in


       *
       By consent of the parties and designation of the district
court, all proceedings were conducted before a magistrate judge.



                                              2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3